Citation Nr: 1424337	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  10-40 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for the cause of the Veteran's death.  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to dependency and indemnity compensation (DIC) benefits under 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service from November 1969 to November 1971.  He died in August 2005 and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Board notes that, in addition to the paper claims file, there are electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the appellant's claim; however, the VBMS file does not contain any documents at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Per her request, the appellant was scheduled for a Board hearing to be conducted via video-conference before the undersigned Veterans Law Judge in January 2014.  However, she failed to appear for such hearing.  In April 2014, she submitted a statement attesting to the reasons for her absence at the scheduled hearing, and she, along with her representative, have requested such hearing to be rescheduled.   
Essentially, the appellant stated that on the night prior to her scheduled hearing, her house was vandalized and burglarized.  She stated that her front door was "kicked-in," and that she was unable to leave the premises until well into the following day (when resources could be obtained so as to secure her front door).  She has stated that she lives in a very remote area that is not easily accessible, and that as such, it took extra time before she was fully able to be sure that her home was not vulnerable.  By necessity, this ran past the time of her scheduled hearing before the undersigned Veterans Law Judge.  Such statement also addressed the delay in her request to reschedule her Board hearing.  Therefore, the Board finds good cause for the appellant's failure to appear at her scheduled hearing in January 2014 and, therefore, a remand is necessary in order to reschedule her video-conference hearing before a Veterans Law Judge.    

Accordingly, the case is REMANDED for the following action:

Reschedule the appellant for a Board hearing via video-conference before a Veterans Law Judge.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


